Case 3:20-cv-00673-DJN-RCY Document 4 Filed 10/29/20 Page 1 of 1 PagelD# 54

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

GEORGE W. DAVIS BEY,
Petitioner,

V. Civil No. 3:20cv673(DJN)

COMMONWEALTH OF VIRGINIA,
Respondent.

MEMORANDUM OPINION

Petitioner George Davis Bey (“Petitioner”), a Virginia prisoner proceeding pro se,
submitted a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. By Memorandum
Order entered on September 3, 2020, the Court directed Petitioner, within eleven (11) days of the
date of entry thereof, to complete and return the standardized form for filing a § 2254 petition as
required by Eastern District of Virginia Local Civil Rule 83.4(A). (ECF No. 2.) The Court
warned Petitioner that the failure to comply with the above directive would result in the
dismissal of the action without prejudice under Federal Rule of Civil Procedure 41(b).

More than eleven (11) days have elapsed since the entry of the September 3, 2020
Memorandum Order and Petitioner has not responded. Accordingly, this action will be
DISMISSED WITHOUT PREJUDICE. A certificate of appealability will be DENIED.

An appropriate order shall issue.

Let the Clerk file a copy of the Memorandum Opinion electronically and send a copy to
Petitioner.

/s/ Ly
David J. Novak
United States District Judge

Richmond, Virginia

Dated: October 29. 2020
